Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, ““wherein cutting notches (6) of the counterpart blade (3) have cutting edges (9) which are at least one of shorter than counterpart edges (13) assigned to the cutting edges (9) or have a steeper gradient than the counterpart edges (13) assigned to the cutting edges (9)” of Claim 10, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  The examiner notes that the direction of shorter is not illustrated.  Further a steeper gradient is not illustrated.  As such, it is unclear if these limitations are shown in Applicant’s figures. 
Therefore, “wherein the at least one helically coiled blade cutting edge (5) has a gradient angle between 0.10 and 450,” of Claim 12, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The Examiner notes that this angle is not illustrated or labeled in the figures. 
Therefore, “wherein the cutting notches (6) of the counterpart blade cutting edge (4) have a wedge angle of between 45 and 90, and the at least one helically coiled blade cutting edge (5) has a wedge angle of between 10  and 90,” of Claim 14, must be shown or the feature(s) canceled from the claim(s).  No new 
Therefore “wherein the at least one helically coiled blade cutting edge (5) has a clearance angle of between 10 and 300, and the counterpart blade (3) has an acute or an obtuse bevel angle which is enclosed between a bevel (14) adjoining the counterpart blade cutting edge (4) and a longitudinal plane of the counterpart blade (3),” of Claim 15, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The Examiner notes that this angle is not illustrated or labeled in the figures.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 



This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a suction extraction device in Claim 5; a bristle displacement device (21) of Claim 23; and a brush production machine of Claim 24.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 3, “wherein the counterpart blade cutting edge (4) has a main extent direction which is” “oriented in a direction of the axis of rotation (R),” is indefinite.  The direction of the axis of rotation is in the center of blade #2 (see e.g., Fig. 1 of Applicant’s disclosure).  The cutting edge #4 is not in this area.  It is spaced from this direction.  The claims were examined as best understood.  Appropriate correction is required. 
In re Claims 15-16, it is unclear what a “clearance angle” is.  Applicant’s figures do not illustrate this angle.  Further, Applicant’s specification is silent as to what is being measured to arrive at a clearance angle.  The claims were interpreted as best understood.  Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-14, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,478,392 to Gorrafa.

In re Claim 1, Gorrafa teaches a shearing device (1), comprising: 
a blade (see Figs. 1-2, #11) having at least one blade cutting edge (see Figs. 1-2, 17/17’); 
a counterpart blade (see Figs. 1-2, #12) assigned to the blade (see e.g., Figs. 1-2); 
the blade (2) is rotatable about an axis of rotation (R) in order to generate a cutting movement relative to a counterpart blade cutting edge (4) of the counterpart blade (see Figs. 3-4, showing blade #11 rotates – the examiner notes that the perimeter of blade #11 rotates relative to the perimeter of blade #12 as they are different diameters); 
the at least one blade cutting edge (see Figs. 1-2, #17) is helically coiled about the axis of rotation (#17 in Figs. 1-4, is helically coiled about the axis of rotation of blade #11); and 


In re Claim 2, Gorrafa teaches wherein at least one of: (a) the at least one helically coiled blade cutting edge   extends all the way around the axis of rotation  of the blade  at least once (see Figs. 1-2, #17 extends around blade #11 at least once), or (c) a spacing between the blade  and the counterpart blade is constant during operation of the shearing device (see Col. 2, ll. 30-50 teaching blades #11 and 12 to not contact each other during operation, which under the broadest reasonable interpretation is consistent spacing).

In re Claim 3, Gorrafa teaches wherein the counterpart blade cutting edge (see Figs. 1-2, #12) has a main extent direction which is at least one of oriented transversely with respect to a main extent direction of the at least one helically coiled blade cutting edge (the main extent direction of #12 in transversely oriented relative to the main extend direction of #11 – see Fig. -1-2), oriented in a direction of the axis of rotation (R), or in a direction parallel to the axis of rotation (R) of the blade (as best understood, the main extend direction of #12 in oriented in the direction of the axis of rotation and a direction parallel to the axis of rotation of blade #11 – see Figs. 1-4).

In re Claim 4, Gorrafa teaches wherein the blade (2) has a cylindrical main body (see Figs. 1-2, #11 is a cylindrical body), on which the at least one helically coiled blade 

In re Claim 8, Gorrafa teaches wherein the cutting notches in the counterpart blade (see Fig. 2, #12) are asymmetrical cutting notches (see annotated Fig. 2, below showing that the cutting notches are asymmetrical relative to the plane in annotated Fig. 2).

    PNG
    media_image1.png
    685
    965
    media_image1.png
    Greyscale




In re Claim 10, Gorrafa teaches wherein cutting notches (see Fig. 2, #18) of the counterpart blade (#12) have cutting edges (side walls of #18) which are at least one of shorter than counterpart edges (side edges of #17) assigned to the cutting edges (#17 - #17 are longer than the edges of #18 as the extend from #11 into #18) or have a steeper gradient than the counterpart edges assigned to the cutting edges (The side edges of 18 are at 90 degrees and the side edges of #17 are less than 90 degrees).

In re Claim 11, Gorrafa teaches wherein cutting notches (see Figs. 1-2, #18) of the counterpart blade (#12) have a notch depth between 0.1 mm and 10 mm (see Col. 2, ll. 36-37, teaching the blade extending into the grooves between 0.8mm to 6.4mm, which would require a corresponding depth groove only slightly larger – see Col. 2, ll. 47-50).

In re Claim 12, Gorrafa teaches wherein the at least one helically coiled blade cutting edge (5) has a gradient angle between 0.1degrees and 45 degrees (see Col. 3, ll. 64-65, teaching an angle range of 5 degrees to 45 degrees).



In re Claim 14, Gorrafa teaches wherein the cutting notches (6) of the counterpart blade cutting edge (4) have a wedge angle of between 45 and 90, and the at least one helically coiled blade cutting edge (5) has a wedge angle of between 10  and 90. As best understood, Gorrafa teaches a wedge angle of 90 degrees in both the counterpart blade #12 and the cutting edge of#17 is less than 90 degrees – see Fig. 2 of Gorrafa. 

In re Claim 19, Gorrafa teaches wherein cutting notches (see Figs. 1-2, notches #18) of the counterpart blade (#12) have a profile direction which is oriented at right angles or obliquely with respect to a main extent direction of the counterpart blade 

In re Claim 20, Gorrafa teaches further comprising a holder (19) for a work piece (see Fig. 3, #21-26, which locates or holds the work piece #10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 3,478,392 to Gorrafa.

In re Claim 2, Gorrafa teaches wherein the blade and the counterpart blade have a spacing (see Fig. 2, “G”).  However, Gorrafa does not teach the dimensions of the spacing between 0 mm and 0.5 mm to one another.  Gorrafa teaches the spacing is equal to the thickness of the work piece (see Gorrafa, Col. 2, ll. 38-44).  It would have been obvious to one of ordinary skill in the art, to cut any sized workpiece including between 0 mm and 0.5mm, which would space the two blades the same dimension, since it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered In re Rose 105 USPQ 237 (CCPA 1955) and also In re Yount (36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141.

In re Claim 17, Gorrafa teaches wherein the at least one helically coiled blade cutting edge (tip of #17 in Fig. 1) is arranged on a web (body structure of #17 in Fig. 1, in view of Applicant’s #16 in Figs. 15-18) which runs in helically coiled fashion around the axis of rotation of the blade (see Figs. 1-4, showing #17 being helically coiled around #112). Gorrafa is silent as to the dimensions of the web.  

However, it would have been obvious to one of ordinary skill in the art, at the earliest effective fling date to make the web having a web width of 0.3 mm to 5 mm and a web height of 1 mm to 20 mm since it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and also In re Yount (36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141.  Changing the web width would change the width of the cut, and changing the web height would allow for cutting thickener work pieces

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 3,478,392 to Gorrafa in view of US 3,135,151 to Link.  



Although Gorrafa and Link cut different work pieces, both are rotating cutting blades, and a teaching of dust removal would be will be equally applicable in both areas. See KSR International Co. v. Teleflex Inc. et al. No. 04-1350, 550 U.S. _____(2007) slip op at 13, which states, “When a work is available in one field of endeavor, design incentives  … can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability” (emphasis added). Link clearly describes the design incentives of removing dust and debris (see Link, Col 1, ll. 12-19).  

It would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to add a hood and vacuum device, as taught by Link, to the device of Gorrafa, in order to remove dust particles from the work piece and the tool.  Removing dust prevents the dust and debris from attaching to the work piece and the tool, which can dull the tool blade or would need to be removed from the work piece. 

In re Claim 6, Gorrafa in view of Link, for the reasons above in re Claim 5, teaches further comprising a suction extraction housing (see Link Fig. 1, #23) which at least partially houses the blade (see Link Fig. 1, showing the housing #23 surrounding blade #10).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 3,478,392 to Gorrafa in view of US 3,135,151 to Link, and further in view of US 5,435,217 to Kato.  

In re Claim 7, Gorrafa, in view of Link, for the reasons above in re Claim 5, does not teach wherein the counterpart blade (3) is at least one of arranged or formed on the suction extraction housing (12).

However, Kato teaches that it is known in the art to provide a dust extraction housing below a rotating blade (see Kato, Fig. 1b, showing housing #16 under the blade #11), wherein a counterpart blade (see Kato, Fig. 1b, #4) is at least one of arranged or formed on the suction extraction housing (see Fig. 1b, showing #16 secured to the same structure as #4).

Although modified Gorrafa and Kato cut different work pieces, both are rotating cutting blades, and a teaching of dust removal would be will be equally applicable in both areas. See KSR International Co. v. Teleflex Inc. et al. No. 04-1350, 550 U.S. _____(2007) slip op at 13, which states, “When a work is available in one field of endeavor, design incentives  … can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability” (emphasis added). Kato describes the design incentives of placing a housing below a rotating blade in order to remove dust and debris (see Kato, 

It would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to add a hood and vacuum device, as taught by Link, to the device of Gorrafa, in order to remove dust particles from the work piece and the tool.  Removing dust prevents the dust and debris from attaching to the work piece and the tool, which can dull the tool blade or would need to be removed from the work piece. 

Allowable Subject Matter
Claims 15-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The closest prior art is US 3,478,392 to Gorrafa.  Gorrafa does not teach the specific structure claimed.  Namely, Gorrafa does not teach, in re Claim 15, wherein the at least one helically coiled blade cutting edge (5) has a clearance angle of between 1 degree and 30 degrees, and the counterpart blade (3) has an acute or an obtuse bevel angle which is enclosed between a bevel (14) adjoining the counterpart blade cutting edge (4) and a longitudinal plane of the counterpart blade (3).  Further, Gorrafa does not teach, in re Claim 16, wherein a wedge angle of the notches (6) of the counterpart blade cutting edge (4) is greater than or equal to a bevel angle of the counterpart blade 

None of the other cited art, alone or in combination, arrive at the claimed inventions of Claim 15 or 16.

Claims 18 and 21-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

In re Claim 18, the closest prior art is US 3,478,392 to Gorrafa.  However, Gorrafa fails to teach wherein the blade (2) has, between the at least one helically coiled blade cutting edge (5) and a flank (17) of the blade cutting edge (5), a transition surface (18) which is parallel to the axis of rotation (R) of the blade (2) and has a width, measurable in a direction of the axis of rotation (R), of between 0.001 mm and 0.3 mm.

None of the other cited art, alone or in combination, arrive at the claimed inventions of Claim 15 or 16.

In re Claim 21, the closest prior art is US 3,478,392 to Gorrafa.  However, Gorrafa, does not teach further comprising a multi-axis robot (20) for at least one of: handling a workpiece (8), feed of the workpiece, or manipulation of the workpiece (8) at the blade (2).  Gorrafa teaches a web of material directed towards two rolling cutter 

In re Claim 22, the closest prior art is US 3,478,392 to Gorrafa. However, Gorrafa, does not teach further comprising a multi-axis robot (20) on which at least one of the blade (2) or the counterpart blade (3) are arranged.  In Gorrafa, the rollers are secured on supports.  One of ordinary skill in the art would not be motived to mount the roller blades on a multi-axis robot as the dimension “G” in Fig. 2 is critical.  In other words, there is no reason to move the rollers.  

In re Claim 23, the closest prior art is US 3,478,392 to Gorrafa.  However, Gorrafa fails to teach a bristle displacement device, as interpreted under 35 USC 112F.  The device of Gorrafa is for cutting a tow of a synthetic organic continues filament.  Gorrafa does not teach trimming bristles of brushes.  As such, one of ordinary skill in the art would not be motivated to use the structure of Gorrafa to displace bristles of brushes.  None of the other cited art, alone or in combination, arrive at the claimed inventions of Claim 23. 
 
In re Claim 24, the closest prior art is US 3,478,392 to Gorrafa.  However, Gorrafa fails to teach a brush production machine, as interpreted under 35 USC 112F.  The device of Gorrafa is for cutting a tow of a synthetic organic continues filament.  

In re Claim 25, the closest prior art is US 3,478,392 to Gorrafa.  However, Gorrafa fails to teach a method of shearing bristle filaments to length, comprising: feeding bristle filaments to the shearing device and cutting the bristle filaments (7) to length.  The device of Gorrafa is for cutting a tow of a synthetic organic continues filament.  Gorrafa does not teach trimming bristles of brushes.  As such, one of ordinary skill in the art would not be motivated to use the structure of Gorrafa to perform the claimed method.   None of the other cited art, alone or in combination, arrive at the claimed inventions of Claim 25.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN G RILEY/Primary Examiner, Art Unit 3724